Per Curiam. —
The repeal of sections 2 and 3 of the act of 1853, did not repeal the provision as to license and bond. They are provided for in the first section. Pending suits were not, therefore, affected-by such repeal.
No exception was taken to the ruling of the Court below on demurrers. None was taken to the sending out of the jury in charge of the regular bailiff of the Court, instead of a special one (1).
The damages are higher than this Court, sitting as a jury, would have assessed. But this Court does not sit as a jury; and the statute authorized the jury that did sit in the cause, to assess exemplary damages.
We see no ground upon which we can reverse the judgment.
The judgment is affirmed, with 1 per cent, damages and costs.

 See Jolly et al. v. The Terre Haute Bridge Co., post, and cases cited.